PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Philippe A. C. Ligot
Application No. 16/055,184
Filed: August 6, 2018
For: MOBILE PROJECTION DEVICE FOR PROJECTION MAPPING.

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed October 18, 2021, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for a failure to respond in a timely manner to the non-final Office action, mailed September 11, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were filed.  Accordingly, the date of abandonment of this application is December 12, 2020.  A Notice of Abandonment was mailed on April 28, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Technology Center Art Unit 2882 for appropriate action in the normal course of business on the reply received October 18, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  All other inquiries regarding this application should be directed to the Technology 
Center.

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions